603 So.2d 117 (1992)
Sherrod EVERETT, Petitioner,
v.
Harry K. SINGLETARY, Jr., Secretary, Florida Department of Corrections, Respondent.
No. 92-1633.
District Court of Appeal of Florida, Fourth District.
August 5, 1992.
Sherrod Everett, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Douglas J. Glaid, Asst. Atty. Gen., West Palm Beach, for respondent.
PER CURIAM.
We grant the petition for writ of habeas corpus for belated appeal. The petition alleges that the trial court failed to send petitioner a copy of the order denying his rule 3.850 motion for post-conviction relief within the time period for appealing the order. The certificate of service on the order of denial does not reflect that petitioner was served with a copy of the order. The lack of an appropriate certificate of service with the date of service shown therein corroborates petitioner's allegation. Accordingly, we agree that petitioner is *118 entitled to a belated appeal. Ferrell v. Music, 484 So.2d 595 (Fla. 4th DCA 1985).
DOWNEY, STONE and FARMER, JJ., concur.